Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner was found guilty of lewd exposure, harassment, interference with a prison employee and refusing a direct order in violation of the prison disciplinary rules. That determination was upheld on administrative appeal and this CPLR article 78 proceeding ensued.
Contrary to petitioner’s contentions, the detailed misbehavior report and the testimony of its author, together with the log book entry and the videotape of the assistant’s visit, provide substantial evidence of his guilt (see Matter of Green v Goord, 284 AD2d 677 [2001]; Matter of Smith v Goord, 275 AD2d 827 *1200[2000]). To the extent that they were preserved, petitioner’s remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Mercure, Spain, Mugglin and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.